Name: Commission Regulation (EEC) No 1233/82 of 19 May 1982 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for the Federal Republic of Germany and the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 141 /75 COMMISSION REGULATION (EEC) No 1233/82 of 19 May 1982 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for the Federal Republic of Germany and the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 1 207/82 (2), and in particular Article 5 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 (3), as last amended by Regulation (EEC) No 11 65/82 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regu ­ lation (EEC) No 1 134/68 (*) should apply only in the case of alterations to the representative rates taking place up to 30 April 1982 ; Whereas Regulation (EEC) No 1207/82 amended Annexes III and VIII to Regulation (EEC) No 878/77 to take account of the fixing of the new representative rates for the German mark and the Dutch guilder taking effect on 20 May 1982 ; whereas it is therefore appropriate to supplement Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, the Dutch guilder referred to respectively in Annexes I to VIII to Regulation (EEC) No 850/81 (2),  before 10 October 1981 with regard to the representative rate for the French franc referred to in Annex IV to Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 2923/81 (3),  before 30 November 1981 with regard to the representative rate for the Italian lira referred to in Annex VII to Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 3398/81 (4),  before 3 April 1982 with regard to the repre ­ sentative rate for the Danish krone referred to in Annex II to Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 794/82 0,  before 30 April 1982 with regard to the repre ­ sentative rates for the Belgian franc, the Luxembourg franc, the Danish krone, the French franc, the Greek drachma and the Italian lira referred to respectively in Annexes I , II , IV, V and VII to Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 1051 /82 (%  before 12 May 1982 with regard to the repre ­ sentative rate for the Greek drachma referred to in Annex V to Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 1154/82 0,  before 30 April 1982 with regard to the repre ­ sentative rates for the German mark and the Dutch guilder referred to respectively in Annexes III and VIII to Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 1 207/82 (8). HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1054/78 , para ­ graph 2 is replaced by the following : '2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to certificates or titles attesting them issued within the meaning of Article 21 of Regulation (EEC) No 3183/80 ('):  before 2 April 1981 with regard to the repre ­ sentative rates for the Belgian franc, the Luxembourg franc, the Danish krone, the German mark, the French franc, the Greek drachma, the Irish pound, the Italian lira and ') OJ No L 338 , 13 . 12. 1980, p . 1 . 2) OJ No L 90, 4. 4 . 1981 , p. 1 . 3) OJ No L 291 , 12. 10 . 1981 , p . 1 . 4) OJ No L 344, 30 . 11 . 1981 , p . 1 . 0 OJ No L 91 , 5 . 4 . 1982, p . 7 . 6) OJ No L 123 , 6 . 5 . 1982, p . 1 . ^ OJ No L 134, 15. 5 . 1982, p. 8 . 8) OJ No L 140 , 20 . 5 . 1982, p . 51 .' Article 2 (') OJ No L 106, 29 . 4. 1977, p . 27. (*) OJ No L 140, 20 . 5 . 1982, p . 51 . (3) OJ No L 134, 22 . 5 . 1978 , p . 40 . H OJ No L 134, 15 . 5 . 1982, p . 35 . fa OJ No L 188, 1 . 8 . 1968 , p . 1 . This Regulation shall enter into force on 20 May 1982 . No L 141 /76 Official Journal of the European Communities 20 . 5 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982 . For the Commission Poul DALSAGER Member of the Commission